Citation Nr: 1033879	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  03-00 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for the period prior to January 30, 2008, and in excess 
of 40 percent for the period beginning January 30, 2008, for 
diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active service in the United States Marine Corps 
(USMC) from February 1968 to October 1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

This case was previously before the Board in February 2005, at 
which time the Board denied entitlement to an initial disability 
rating in excess of 20 percent for DM.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in December 2006, the 
Court vacated the Board's decision with regard to this issue and 
remanded the issue to the Board for action consistent with the 
Court's Order.  In both May 2007 and October 2008, the case was 
remanded for additional development.  The case has now been 
returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before 
the Veteran's claim is decided.

In the October 2008 remand, the Board directed that the Veteran's 
claims files be sent to the VA examiner who conducted the January 
2008 VA examination in order to obtain an addendum opinion.  The 
Board specifically directed that if the January 2008 VA examiner 
was not available, the claims files should be forwarded to 
another qualified physician for the requested opinion.  The 
examiner was directed to determine whether the Veteran's reported 
regulation of activities was attributable to his DM; or whether 
it was attributable to his peripheral neuropathy, peripheral 
vascular disease, or arthritis of the hips.  Additionally, the 
examiner was directed to determine whether the Veteran's twice 
daily bouts of fatigue were related to the Veteran's DM.  A 
complete rationale for all opinions provided was requested.    

A review of the record shows that in February 2010, one volume of 
the Veteran's claims files was sent to a nurse practitioner for 
review.  After a review of the file, the examiner reported that 
the Veteran's regulation of activities was at least as likely as 
not secondary to his peripheral vascular disease.  The examiner 
based this opinion on the fact that the Veteran has reported a 
history of poor circulation and pain in his legs.  The examiner 
also reported that he was unable to render any other opinion 
without resorting to speculation without the benefit of findings 
from a nerve conduction study and because of the additional mix 
of other co-morbid conditions.  Regarding the Veteran's twice 
daily bouts of fatigue, the examiner opined that these bouts of 
fatigue were at least as likely as not secondary to the Veteran's 
DM.  The examiner based this opinion on the evidence of the 
Veteran's DM showing uncontrolled hemoglobin of 9.8, but a 
glucose of 51, indicating hypoglycemic events as reported by the 
Veteran.

In a March 2010 VA addendum opinion, the examiner reported that 
he had reviewed all three volumes of the Veteran's claims files 
and that the further review did not change the opinions he had 
provided in February 2010.  

The Board finds that the February 2010 VA opinion and March 2010 
addendum opinion are inadequate.  In this regard, the Board 
specifically directed that if the January 2008 VA examiner was 
unavailable for review of the Veteran's claims files, the claims 
files should be forwarded to another physician for the requested 
opinion.  As noted above, the Veteran's claims files were sent to 
a nurse practitioner, not a physician.  Additionally, the 
examiner's opinion that the Veteran's regulation of activities 
was at least as likely as not secondary to the Veteran's 
peripheral vascular disease was not responsive to the specific 
question asked by the Board.  Regardless, the examiner's 
rationale for this opinion is inadequate because he indicated 
that he would need further evaluation of the Veteran, to include 
a nerve conduction study, to provide a more accurate opinion. 

In sum, the Board has concluded that the February 2010 and March 
2010 VA opinions do not adequately comply with the directives of 
the October 2008 remand.  The Court has held that RO compliance 
with a remand is not discretionary, and failure to comply with 
the terms of a remand necessitates another remand for corrective 
action.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Board notes that in a June 2010 rating 
decision, the rating for the Veteran's DM was increased from 20 
percent rating to 40 percent, effective January 30, 2008, the 
date of his last VA examination.  In order for the 40 percent 
rating to be assigned, regulation of the Veteran's activities 
must have been found.  The Board notes that in the January 2008 
VA examination report, the VA examiner noted that the Veteran 
experienced 2-3 hypoglycemic episodes a month.  However, it was 
not noted whether the Veteran had to see his diabetic care 
provider twice a month as a result.  As this is vital to the 
assignment of the next higher rating of 60 percent, this 
information must be included in the examination report.

The Board finds that the Veteran should be afforded a new VA 
examination to accurately determine the current level of severity 
of all impairment resulting from his DM.  The VA examiner should 
also determine whether the Veteran required regulation of 
activities as a result of DM prior to the assignment of the 40 
percent disability rating, effective January 30, 2008.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertinent to 
the Veteran's claim.

2.	Then, the Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current level of severity of all 
impairment resulting from the Veteran's 
service-connected diabetes mellitus.  The 
claims files must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  The RO or 
the AMC should ensure that the examiner 
provides all information required for 
rating purposes.

All manifestations of the Veteran's DM 
should be identified, to include how often 
he experiences hypoglycemic reactions 
requiring him to see his diabetic care 
provider.  

In addition, based on the examination of 
the Veteran and the review of the record, 
the examiner should determine whether the 
Veteran required regulation of activities 
as a result of DM prior to his January 
2008 VA examination, and if so, the 
examiner should state when the requirement 
of regulation of activities began.  

The rationale for all opinions expressed 
must be provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative, and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  
      
The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


